DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the claim recites positioning pulleys, but Examiner can find nothing in the specification or drawings that one of skill in the art would recognize as a “pulley.” While the claim language reflects the language of the specification, and both describe a number of “pulleys,” it appears to Examiner that what has been described as a pulley is actually a roller or a cam follower. Merriam-Webster online dictionary defines pulley as “a wheel used to transmit power by means of a band, belt, cord, rope, or chain passing over its rim.” In the immediate case, there does not appear to be any such band, etc., and the positioning pulleys 46 do not appear to be transmitting power to anything. Rather, it appears positioning positioning pulleys are .   
Because claims 4 and 7 depend from claim 1, they are also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (8,113,623) in view of Kim (6,497,473) and Chikamoto et al. (7,824,007).

 	Regarding claim 1, Tamaki teaches a recording head maintenance device, comprising: 
a wiper (fig. 2, item 73) which wipes an ink ejection surface of a recording head that ejects ink onto a recording medium (see fig. 3); 
a blade unit (fig. 5, item 78) to which the wiper is fixed; 
a wiper carriage (fig. 2, item 71) which supports the blade unit such that the blade unit is attachable and detachable in a horizontal direction (see fig. 5, note that the blade unit is detachable, and note that something cannot be “detachable in a direction”); 

a wiper moving mechanism (fig. 2, item 92) which makes the wiper carriage reciprocate along the supporting frame (see figs. 2, 3); and 
a unit lifting mechanism (fig. 2, item 52) which makes the head frame together with the move up and down in directions approaching and receding from a wiping start position, the recording head maintenance device performing wiping of the ink ejection surface by making the head carriage reciprocate and move up and down (see fig. 3, note that head moves in direction C to make space for wiper assembly to wipe in the direction parallel to the sheet feed direction), 
wherein the wiper carriage includes a carriage body in a flat-plate shape (see figs. 2, 3); 
a pair of rail portions (fig. 2, items 96a, 96b) provided at both side end parts of the carriage body that are parallel to a movement direction of the wiper carriage; 
positioning pins (fig. 2, items 98) protruding horizontally from outer side faces of the wiper shuttle (see fig. 2); and 
While Tamaki teaches moving the head vertically and then wiping the head by horizontal movement of the wiper carriage,  Tamaki does not teach moving the wiper carriage vertically and then wiping the head by horizontal movement of the wiper carriage. However, according to MPEP 2144.04, a reversal of parts is not patentable if such a reversal would have been obvious to one of ordinary skill in the art. Here, the claim requires both vertical and horizontal movements of the wiper carriage whereas the prior art affects the same result by a vertical movement of the head and a subsequent 
Tamaki does not teach positioning pins or engagement portions. Kim teaches positioning pins protruding horizontally from outer side faces of a wiper platform and engagement portions that engage with the positioning pins so as to hold the positioning pins from above and below (Kim, see figs. 5-7, Note positioning pins 172 and engagement portions 111 that, when locked, hold wiper 122 at a constant distance from printhead 50). It would have been obvious to one of ordinary skill in the art at the time of invention to add the pins and engagement portions disclosed by Kim to the rails of Tamaki because doing so would allow for the further securing of the relative positions of the blade carrying unit and the support unit in relation to each other and the head. 
Furthermore, Kim teaches wherein the inner body has outward facing pins that are engaged with engagement portions on an outer body, while what is claimed seems to require that an outer body has inward facing pins that engage engagement portions on an inner body. According to MPEP 2144.04, a reversal of parts is not patentable if it does not modify the operation of the prior art device. Here, the claimed invention simply reverses the relative positions of the pins and the engagement portions, but the operation of the device has not been modified in any patentable way.   
 positioning pulleys provided rotatably, when the wiper carriage moves in the direction approaching the ink ejection surface, the positioning pulleys make contact with a head housing holding the recording head, thereby to keep a gap between the wiper carriage and the ink ejection surface constant, and when the ink ejection surface is wiped, the positioning pulleys make contact with the head housing so that, with the positioning pins engaged with the engagement portions, the wiper moving mechanism moves the wiper carriage in the horizontal direction. Chikamoto teaches this (Chikamoto, see fig. 11, note pulleys 140 rotatably provided to as to come into and out of contact upon brining wipers 72 into and out of contact, respectively, with the head holder 4 so as to keep a gap between the wipers and the heads constant). It would have been obvious to one of ordinary skill in the art at the time of invention to add positioning pulleys of the type disclosed by Chikamoto to the device disclosed by Tamaki in view of Kim because doing so would allow for maintaining a constant gap between the wipers and the heads thereby increasing wiping reliability.  
Upon combination of Tamaki, Kim and Chikamoto, the limitation requiring that the pulleys were provided on the pair of rail portions would be met. 
 	Regarding claim 4, Tamaki in view of Kim and Chikamoto teaches the recording head maintenance device according to claim 1, wherein the positioning pins are provided one at each end part of each of the rail portions in the movement direction of the wiper carriage, and the engagement portions comprise a first engagement portion that engages with one of the positioning pins and a second engagement portion that engages with another of the positioning pins (Kim, see figs. 5-7).

Regarding claim 7, Tamaki in view of Kim and Chikamoto teaches the recording head maintenance device according to claim 1, wherein when the wiper carriage moves in the direction receding from the ink ejection surface, the positioning pulleys move away from the head housing (Note that upon combination of references, this limitation is met). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853